Title: Council of War, 8 May 1778
From: Council of War
To: 


                    
                        [Valley Forge, 8 May 1778]
                    
                    In a Council of War held at Head Quarters at Valley Forge the 8th day of May 1778, agreeable to two Resolutions of Congress dated the 18th and 27th of April.
                    Present
                    His Excellency The Commander in Chief
                    
                        
                            Major Generals
                            Gates
                            Brig: Generals Knox
                        
                        
                            
                            Greene
                                                        Duportail
                        
                        
                            
                            Stirling
                            
                        
                        
                            
                            Mifflin
                            
                        
                        
                            
                            Dela Fayette
                            
                        
                        
                            
                            De Kalb
                            
                        
                        
                            
                            Armstrong
                            
                        
                        
                            
                            Steuben
                            
                        
                    
                    
                    The Commander in Chief informs the Council.
                    That the enemy’s whole force within these States is distributed into three divisions, one at Philadelphia, one at New York and its dependencies, and one at Rhode Island, amounting, according to the best estimate he can form, to between sixteen and seventeen thousand rank and file, fit for the field, exclusive of horse and Artillery.
                    Their whole force in Philadelphia, consisting of the flower of their army is about 10,000 rank and file, exclusive of Marines and New levies, fortified by a strong chain of redoubts from Schuylkil to Delaware, with a small detached work at Bilingsport.
                    At New York, Long Island and Staten Island they have about 4000, rank and file, composed of a few British regiments, some German corps and new levies. The city is secured by shipping in front and on both flanks, and in the rear by Haerlæm River, by the forts, Independence and Washington, and by a country difficult of access.
                    At Rhode Island they have about 2000, mostly Germans. What fortifications, they may have raised, for their defence, is not particularly known; but they derive their principal security from the insular situation of the post and the protection of their Shipping.
                    He is not sufficiently acquainted with the general complexion of European intelligence, to be able to form any precise judgment of the reinforcements, which the enemy may expect this Campaign, or at what time they will arrive. But from such appearances as have fallen within his view, and supposing that England will be, in some measure, governed, by the rules of prudence, and by a regard to her own honor, interest and safety and to the safety of her possessions abroad, He is led to conjecture they will, probably, not be very large, nor very early.
                    The Commander in Chief further informs them.
                    That the whole of our Continental force hitherto assembled lies in the States of Pensylvania and Delaware, and on the North River, and amounts to about Fifteen thousand rank and file, fit for the field, besides horse and Artillery.
                    The main body lies at this post, Valley forge, and in its vicinity, amounting to about 11,800 rank and file, capable of service; comprehending such of the sick present and on command, as might be called into action on any emergency, as per general return herewith submitted dated the 2d instant.
                    The detachment at Wilmington in Delaware state is about 1400—comprehending a like proportion of sick present and on command, as above.
                    From the best judgment he can form not having had any late returns from that quarter, he imagines the force on the North River, at Fish Kill and its dependencies, may be about 1800—rank and file, fit for duty.
                    
                    With respect to the reinforcements of Continental troops to be hereafter expected, he is destitute of any information, from the different states, on which dependence may be placed; but judging of the future from the past, there will not be more in the field from every quarter, than abt 20,000 rank and file, fit for duty; unless the favourable events, which have lately taken place, in our political system, should stimulate the states to greater and more successful executions, than have been heretofore made.
                    The succours of Militia, which may be occasionally drawn to the aid of the army, will not admit of an exact calculation. Notwithstanding the most pressing applications—a greater number could not be collected at any time in the course of the last campaign to reinforce the Southern army, than between three and four thousand men; and generally there was far short of three thousand. With the Northern army there was about .
                    What quantity of ordnance, small arms and military stores our magazines will afford for the use of the ensuing campaign, He is unable to decide; but imagines there will not be a sufficiency for any regular siege, if there is for the contingencies of the field.
                    In regard to supplies of provisions, The Commissary’s department has been for some time past in such a defective and disordered state, that no accurate estimate can be formed. The Gentleman lately appointed to the head of it, reports, that his prospects are tolerably good, though he cannot with any precision ascertain their extent.
                    Having stated these particulars for the consideration of the Council, The Commander in Chief requests, that after a full and candid discussion of the matter in council, each member would furnish him with his sentiments in writing on some general plan, which, considering all circumstance⟨s,⟩ ought to be adopted for the operations of the next campaign.
                